ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-025, recommending that as a matter of reciprocal discipline pursuant to Rule 1:20-14,(a)(4)(E), CHAK Y. LEE, a/k/a CHAK YIN LEE, of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1990, and who has been temporarily suspended from the practice of law pursuant to Rule 1:20-13(b) since December 28, 2005, be disbarred on the basis of his disbarment in New York;
And respondent’s discipline in New York having been based on his plea of guilty to grand larceny in the second degree, conduct that in New Jersey constitutes violations of RPC 8.4(b)(criminal act that reflects adversely on an attorney’s honesty, trustworthiness and fitness as a lawyer), RPC 8.4(c)(conduet involving dishonesty, fraud, deceit or misrepresentation), and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979)(knowing misappropriation of client trust funds requires permanent disbarment);
And CHAK Y. LEE, a/k/a CHAK YIN LEE, having failed to appear on the Order to Show Cause issued in this matter;
And good cause appearing;
*280It is ORDERED that CHAK Y. LEE, a/k/a CHAK YIN LEE, be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that CHAK Y. LEE, a/k/a CHAK YIN LEE, be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.